Appeal from an award of compensation made by the Workmen’s Compensation Board for 100% permanent loss of use of claimant’s right thumb. Claimant sustained accidental injuries which required the amputation of the distal phalange and a part of the proximal phalange of his right thumb. The board has found that the effects of his injuries constituted a 100% permanent loss of the use of the thumb. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Hill, P. J., Brewster, Foster, Russell and Deyo, JJ.